SHEPHERD, J.
We treat the instant petition for a writ of prohibition or mandamus as a petition for certiorari and quash the order appointing a special magistrate to hear all discovery matters in this marital dissolution *895case. As the respondent’s counsel properly concedes, the order, which was entered without consent of the parties, is over-broad and contrary to established law. As stated in Florida Family Law Rule 12.492(b), “without consent of the parties [the trial court] may [only] appoint an attorney as a special magistrate to preside over depositions and rule upon objections.”
Petition granted, and order quashed.